Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 8 April 1816
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith




My Dear Mother
Ealing 8th. April 1816


We wait with much anxiety for Letters, to reassure us on account of your health; although the last accounts were highly favorable, for which I am indebted to my old and valuable friend Harriet Welsh, we yet cannot feel perfectly satisfied, until we are assured under your own hand, of your complete restoration to the blessing of health.
I am at last enabled to answer your questions concerning the Queen, to whom I was presented about three weeks since. Her Majesty is grown fat and looks in very excellent health, and appears to support the fatigue of the drawing room wonderfully, as she stands throughout the ceremony; This is however much changed since you were here, the Queen being unable to go round the Circle, as she did formerly. She now stands still and recieves the Ladies, who simply pass through the room stopping immediately before her Majesty, who addresses a few words to them as they pass. The room being very small the Ladies do not remain in it five minutes, and I think the present Drawing rooms, might with great propriety be stiled reviews, as the Ladies literally file off at the word of command. I was presented by Lady Bathurst, owing to Lady Castlereagh’s being too late; the Queen received me very graciously, and I was not more than half an hour at Court. Last Thursday I was induced from curiosity to see the Princess Charlotte, and the Prince of Coburg, to attend again, but was quite disappointed neither of them being there. The Queen received me again in the most gracious manner, and I had every reason to be satisfied. I took particular notice, as I had been informed that she received American Ladies with masked coldness.
We are now in anticipation of the Marriage, to which it is said all the Diplomatic Corps, and their Ladies, are to be invited. To the astonishment of every body the Hoop is to be dispensed with, on this occasion; They say the Marriage is to be as private as possible consistent with established ettiquette. The Regent is not yet well enough to shew himself in public. I have not seen him.
Pray offer my congratulations to Mrs: Adams on the birth of her Son. Present me respectfully to my father, and remember me to all the family, and believe me ever most affectionately yours


L. C. Adams



